Action brought by the plaintiff, an undertaker, to recover from the defendants his compensation and disbursements for services. From a judgment in favor of the plaintiff, entered upon the verdict of a jury, and from an order denying their motion to set aside the verdict and for a new trial, the defendants appeal. Judgment tand order unanimously affirmed, with costs. At the trial a sealed verdict was ordered. Late in the evening, the jury having failed to agree, the court permitted them to separate and directed them to return to court the next morning to continue their deliberations. Upon their reconvening, the court, in the absence of counsel on both sides, admonished the jury to endeavor to reach a verdict by calm and dispassionate deliberation, pointing out that the amount involved was small and stating that he would dislike to put the county to the expense of another trial. Such separation of the jury before they reached a verdict was not irregular and did not effect their discharge as a jury. (Porret v. City of New York, 252 N. Y. 208.) This case is not within the rule stated in Schattner v. Reriman (247 App. Div. 730). The court’s remarks to the jury on then return for further deliberation did not constitute an additional charge to the jury. Adel, Taylor and Close, JJ., concur; Lazansky, P. J., and Davis, J., concur in result.